COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Julian Mendoza Orozco v. The State of Texas

Appellate case number:     01-15-00777-CR

Trial court case number: 1976824

Trial court:               County Criminal Court at Law No. 8 of Harris County

        Appellant’s brief requests that the appeal be abated for the trial court to enter findings of
fact and conclusions of law regarding the denial of his motion to suppress. The State subsequently
filed a “Motion to Abate the Appeal and Remand the Cause to the Trial Court to Enter Findings
of Fact and Conclusions of Law.” The State’s motion, which echoes the request in the appellant’s
brief for the same relief, is granted.
        Appellant was convicted of possession of a Class B misdemeanor amount of marijuana and
sentenced to 180 days in Harris County Jail, probated for one year. During the trial and outside of
the presence of the jury, the trial court held a hearing on appellant’s motion to suppress evidence
on the basis of unlawful search and seizure. The trial court denied the motion and appellant
requested findings of fact and conclusions of law. Neither the clerk’s record nor the reporter’s
record contain the requested findings of fact or conclusions of law regarding appellant’s motion to
suppress.
        The Court of Criminal Appeals has stated a trial court must make findings of fact and
conclusions of law when requested by the losing party on a motion to suppress evidence. See State
v. Cullen, 195 S.W.3d 696, 699-700 (Tex. Crim. App. 2006). Accordingly, we abate the appeal
and remand for the trial court to enter written findings of fact and conclusions of law regarding the
denial of appellant’s motion to suppress. The trial court shall make the appropriate findings and
conclusions and shall cause them to be filed with the trial court clerk within 30 days of the date of
this order. We further order the trial court clerk to file a supplemental clerk’s record containing the
trial court’s findings of fact and conclusions of law with this Court within 40 days of the date of
this order.
        Appellant shall file an amended brief within 30 days after the supplemental clerk’s record
containing the findings of fact and conclusions of law is filed in this Court. The State’s brief is due
within 30 days after appellant’s amended brief is filed. The State’s motion for an extension of
time is dismissed as moot.
       This appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket without further order of the Court when
the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: July 21, 2016